DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Claims 1-4, 7, 9-11, 15, 17, 20 and 21 are currently amended. 
Claims 5-6, 8, 12, 14, 18 and 22-24 are cancelled.  
Claims 25-29 are newly added.
Claims 1-4, 7, 9-11, 13, 15-17 and 19-21 and 25-29 are pending. 

Response to Amendment
Applicant’s amendments are acknowledged. 

Response to Arguments
Applicant’s arguments filed 3/2/2022 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, and are persuasive in part for the reasons set forth below.

35 USC § 101 Rejections
	First, Applicant argues that “the above-emphasized features provide an improvement to event detection and task creation, assignment, and monitoring technology” [Arguments, pages 8-11].
	In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully disagrees and observes that the independent claims only recite the following additional elements: 
a processor; and memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor, perform… by a calendar application…; by the calendar application… a second computing device… [Claim 1];
by a calendar application of a first computing device…; by the calendar application… from a second computing device associated with the invitee and over the network connection… from the second computing device  [Claim 11];
by a calendar application of a first computing device…; by the calendar application… from a second computing device… [Claim 17];
The processor, server, network connection, computing devices and calendar application are recited at a high-level of generality (see MPEP § 2106.05(a) that is insufficient to demonstrate the type of particularity required, like the following MPEP examples:
i. Generating restaurant menus with functionally claimed features, Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857;
iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017).
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)) like the following MPEP examples:
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
ii. Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016); 
Accordingly, these additional elements do not integrate the abstract idea into a practical application.

35 USC § 103 Rejections
	First, Applicant argues that “none of the cited references, whether viewed alone or in combination, discloses or suggests at least the above-emphasized features of claim 1. Therefore, claim 1 is allowable over the cited references” [Arguments, pages 12-13].
	In response, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Specifically, Applicant has made no mention of the applied references in this argument. As such, Examiner remains unpersuaded.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7, 9-11, 13, 15-17 and 19-21 and 25-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 1-4, 7, 9-11, 13, 15-17 and 19-21 and 25-29 are directed to statutory categories, namely a system (claims 1-4, 7, 9-10 and 25-29) and methods (claims 13, 15-17 and 19-21).

Step 2A, Prong 1: Claims 1, 11 and 17 in part, recite the following abstract idea: …receiving… an indication to create a meeting with one or more invitees; receiving… an agenda for the meeting, wherein the agenda includes a task assigned to at least one invitee of the one or more invitees, wherein the task is indicated by a tag symbol associated with the at least one invitee; and a deadline for performing the task, wherein the deadline indicates the task is to be performed prior to and in furtherance of determining… an amount of time for performing the task, wherein the determination is based on at least one of: historical crowd-source data for performing the task, or 116521763.12U.S. Patent Application Serial No. 15/831,255 Amendment dated March 2, 2022 Reply to Office Action of December 15, 2021 historical user-specific data, of the at least one invitee, for performing the task; generating… a task invitation for the at least one invitee based on the tag symbol associated with the at least one invitee, the deadline for performing the task, and the determined amount of time for performing the task, wherein… scans a calendar of the at least one invitee to determine an availability of the at least one invitee for performing the task, the task invitation including one or more selectable time slots corresponding to the availability of the at least one invitee for performing the task; generating… a meeting invitation for the meeting, wherein the meeting invitation comprises the agenda; and sending… the meeting invitation and the task invitation to associated with the at least one invitee for scheduling a first calendar event for completing the task and a second calendar event for attending the meeting, wherein the first calendar event is prior to… the second calendar event in a calendar of the at least one invitee [Claim 1],
…receiving… a meeting invitation for a meeting, wherein the meeting invitation includes an agenda for the meeting; identifying… a task assigned to an invitee of the meeting based on the meeting invitation, the task being indicated by a tag symbol associated with the invitee, 116521763.14U.S. Patent Application Serial No. 15/831,255 Amendment dated March 2, 2022 wherein the agenda specifies a deadline for completing the task prior to and in furtherance of the meeting; determining… an amount of time for performing the task, wherein the determination is based on past work habits of the invitee for performing the task; scanning… a calendar of the invitee to identify one or more time slots that are available for scheduling the task, the one or more time slots being identified based on the determined amount of time for completing the task and the deadline for completing the task, generating… a task invitation for the invitee to complete the task, the task invitation including the one or more time slots, receiving… associated with the invitee a selection of a time slot of the one or more time slots; and based on receiving the selection of the time slot… automatically adding a calendar event to the calendar of the invitee, the calendar event indicating that the task is to be completed prior to the meeting [Claim 11],
…receiving… a meeting invitation for a meeting, wherein the meeting invitation includes an agenda for the meeting; identifying… a task assigned to an invitee based on the meeting invitation, the task being indicated by a tag symbol associated with the invitee, wherein the agenda specifies a deadline for completing the task prior to and in furtherance of the meeting; determining… an amount of time for performing the task, wherein the determination is based on at least one of: historical crowd-source data for performing the task; or historical user-specific data, of the at least one invitee, for performing the task; scanning… a calendar of the invitee to identify one or more time slots that are available for scheduling the task, the one or more time slots being identified based on the determined amount of time for completing the task and the deadline for completing the task; generating… a task invitation for the invitee to complete the task, the task invitation including the one or more time slots; receiving… a selection of a time slot of the one or more time slots; and automatically adding a calendar event to the calendar of the invitee during the time slot, the calendar event indicating that the task is to be completed by the deadline Claim 17].

Dependent claims 2-4, 7, 9-10, 13, 15-16, 19-21 and 25-29 recite limitations that further narrow the definitions and concepts of the same abstract ideas identified in the independent claims, and as such, claims 2-4, 7, 9-10, 13, 15-16, 19-21 and 25-29 are directed to the same concepts identified as the abstract idea. Specifically, the claims, in part, recite:
…receiving a selection of a time slot of the one or more selectable time slots; and scheduling a calendar event for completing the task… [Claim 2], 
…automatically scheduling a calendar event for completing the task during a time slot of the one or more selectable time slots in a calendar of the at least one invitee [Claim 3], 
…wherein the agenda is received as an input into an agenda field of the meeting invitation, attached to the meeting invitation as a document, or inserted as text into the body of the invitation request [Claim 4],
…wherein the tag symbol includes a prefix character followed by an identifier for the at least one invitee [Claim 7],
…wherein the task comprises a plurality of sub-blocks of time for performing the task, and wherein the one or more selectable time slots corresponds to one or more of the sub-blocks of time for performing the task [Claim 9],
…wherein the task is assigned to a plurality of the one or more invitees, the plurality of invitees each receiving the first calendar event for completing the task [Claim 10],
…wherein electronically linking the invitee with the task automatically assigns the task to the invitee [Claim 19],
…wherein the tag symbol is followed by an identifier for the invitee [Claim 20],
…wherein the tag symbol is an “@” symbol [Claim 21],
…wherein determining the amount of time for performing the task comprises programmatically evaluating a calendar of the one or more invitees to determine an amount of time previously used by the one or more invitees to complete the task or a similar task [Claim 25],
…wherein receiving the indication to create a meeting with the one or more invitees comprises: receiving the indication… including an agenda tab for listing task items associated with the meeting; and tagging the at least one invitee with the tag symbol in the agenda tab to electronically link the at least one invitee to the task [Claim 26],
…wherein the agenda tab comprises an @mention identifying the invitee and the task assigned to the invitee [Claim 27],

These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, generating calendar events for a task is considered to be steps for managing personal behavior as well as interactions between people. As such, claims 1, 11 and 17 are directed to concepts identified as abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. 
In particular, independent claims 1, 11 and 17 only recite the following additional elements – 
a processor; and memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor, perform… by a calendar application…; by the calendar application… a second computing device… [Claim 1];
by a calendar application of a first computing device…; by the calendar application… from a second computing device associated with the invitee and over the network connection… from the second computing device  [Claim 11];
by a calendar application of a first computing device…; by the calendar application… from a second computing device… [Claim 17];

The dependent claims recite the following additional elements –
…a user interface of the calendar application, the user interface including an agenda tab… [Claim 26],
…the user interface further includes a meeting invite tab… the meeting invite tab and the agenda tab being displayed side- by-side in the user interface [Claim 29].

The user interface, processor, server, network connection, computing devices and calendar application are recited at a high-level of generality (see MPEP § 2106.05(a) that is insufficient to demonstrate the type of particularity required, like the following MPEP examples:
i. Generating restaurant menus with functionally claimed features, Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857;
iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017).
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)) like the following MPEP examples:
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
ii. Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016); 
Accordingly, these additional elements do not integrate the abstract idea into a practical application.
The remaining dependent claims listed above do not recite additional elements with sufficient particularity to overcome the rejection.

Step 2B: Claims 1, 11 and 17 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons:  
In particular, claims 1, 11 and 17 only recite the following additional elements – 
a processor; and memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor, perform… by a calendar application…; by the calendar application… a second computing device… [Claim 1];
by a calendar application of a first computing device…; by the calendar application… from a second computing device associated with the invitee and over the network connection… from the second computing device  [Claim 11];
by a calendar application of a first computing device…; by the calendar application… from a second computing device… [Claim 17];
These limitations recite mere instructions to implement an abstract idea on a computer. An example of this is included in MPEP 2106.05(f)(2)(i) which includes, “A commonplace business method or mathematical algorithm being applied on a general purpose computer” as shown in Alice Corp., et al.
The additional elements in these claim does not amount to more than mere instructions to apply the exception using a generic computer component for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B.
As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims listed in the present rejection do not recite additional elements with sufficient particularity to overcome the rejection. As such, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 9-11, 13, and 16-17, 19, 25-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al., U.S. Publication No. 2019/0108493 [hereinafter Nelson] in view of Bezemer et al., U.S. Publication No. 2010/0153160 [hereinafter Bezemer] and in further view of Platt et al., U.S. Publication No. 2010/0088143 [hereinafter Platt].

Regarding claim 1, Nelson discloses a system comprising: a processor (Nelson, ¶ 7, According to an embodiment, an apparatus comprises one or more processors (discloses processor) and one or more memories storing instructions);
and memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor, perform a method comprising: receiving, by a calendar application of a first computing device, an indication to create a meeting with one or more invitees (Id., ¶ 344, Processor 1762 may be implemented by any number and types of processors and storage 1764 may be implemented by any number and types of memories, including volatile memory and non-volatile memory, which may vary depending upon a particular implementation. Computing architecture 1764 may include additional hardware, firmware and software elements that may vary depending upon a particular implementation. According to one embodiment and as described in more detail hereinafter, storage 1764 includes local copies of meeting information 1732 that specifies information for one or more meetings and identity information 1734 that specifies information for one or more users. Storage 1764 may store other data of varying types, depending upon a particular implementation), (Id., ¶ 146, According to one embodiment, meeting intelligence apparatus 102 detects, during an electronic meeting, one or more cues that indicate that a new meeting should be created (discloses receiving an indication to create a meeting) For example, meeting intelligence apparatus 102 may detect, in meeting content data, an explicit command, such as a natural language request, from a meeting participant to create a new meeting), (Id., ¶ 91, The Board of Directors meeting rules template specifies rules that must be satisfied before, during, and after Board of Directors meetings. These rules specify that a Board of Directors meeting may have a maximum number of 10 meeting participants, a minimum number of four board members are required (discloses at least one invitee), (Id., ¶ 14, FIG. 2A depicts an example electronic meeting screen displayed by an electronic meeting application at a node), (Id., ¶ 114, Meeting intelligence apparatus 102 may be replicated over multiple computing devices such that at any point in time, at least one computing device can provide meeting intelligence services);
receiving, by the calendar application, an agenda for the meeting, wherein the agenda includes a task assigned to at least one invitee of the one or more invitees, wherein the task is indicated by a tag symbol associated with the at least one invitee (Id., ¶ 14, FIG. 2A depicts an example electronic meeting screen displayed by an electronic meeting application at a node), (Id., ¶ 109, Embodiments further include improvements to the presentation of content on interactive whiteboard appliances, providing meeting services for meeting attendees, agenda extraction (discloses receiving an agenda), and learning to aid in creating new electronic meetings), (Id., ¶ 120, Network infrastructure 106 may include any number and type of wired or wireless networks, such as local area networks (LANs), wide area networks (WANs), the Internet, etc. Network infrastructure 106 may also include one or more computing devices, such as one or more server computers…), (Id., ¶ 192, For example, a requirement may exist that all new agenda items, or agenda items of this type, have an assigned responsible person (discloses task assigned to an invitee)), (Id., ¶ 115, Meeting intelligence apparatus 102 may access meeting content data as if it were a node associated with a participant in an electronic meeting. Thus, meeting intelligence apparatus 102 may access any meeting content data that is transmitted from any of the one or more nodes 104A-N involved in an electronic meeting… meeting intelligence apparatus 102, either alone or in combination with one or more electronic meeting applications, performs any of a number of automated tasks, including performing one or more actions with respect to an electronic meeting, such as creating an electronic meeting… creating actions items, etc., (discloses electronically linking a task with an invitee based on a node/tag));
and a deadline for performing the task, wherein the deadline indicates the task is to be performed prior to and in furtherance of the meeting (Id., ¶ 221, As shall be described in greater detail in FIG. 6C, a notable example of such meeting content metadata is a label that identifies a key meeting point, such as an action item, a task, a deadline, etc.), 
    PNG
    media_image1.png
    414
    732
    media_image1.png
    Greyscale
 (Id., ¶ 125, another example is a time constraint (minimum or maximum) for discussion of a particular agenda item (discloses task associated with a deadline));
generating, by the calendar application, a task invitation for the at least one invitee based on the tag symbol associated with the at least one invitee, the deadline for performing the task… wherein the calendar application scans a calendar of the at least one invitee to determine an availability of the at least one invitee for performing the task, the task invitation including one or more selectable time slots corresponding to the availability of the at least one invitee for performing the task  (Id., ¶ 14, FIG. 2A depicts an example electronic meeting screen displayed by an electronic meeting application at a node), (Id., ¶ 221, As shall be described in greater detail in FIG. 6C, a notable example of such meeting content metadata is a label that identifies a key meeting point, such as an action item, a task, a deadline, etc.), (Id., ¶ 143, According to one embodiment, the availability of a suggested participant may be determined, e.g., via a participant's calendar, and indicated via participant selection screen 260), (Id., ¶ 375, A calendar may be displayed on display 1740 showing the scheduled meetings for a specified period of time, e.g., the current day, week, month, etc. Then, in step 1814, an offer to schedule a new electronic meeting is optionally made. For example, IWB appliance 1710 may provide a visual and/or audible notification that includes an invitation to schedule a new electronic meeting. This may include an identification of available meeting times, along with prompts for other information for the electronic meeting, such as a name, participants, agenda, content, etc., for the electronic meeting);
generating, by the calendar application, a meeting invitation, wherein the meeting invitation comprises the agenda (Id., ¶ 14, FIG. 2A depicts an example electronic meeting screen displayed by an electronic meeting application at a node), (Id., ¶ 167, Saving selections of meeting participants via a "Save" control from controls 270 may invoke other functionality, for example, an electronic meeting application to generate and transmit meeting invitations to the meeting participants (discloses automatically generating a meeting invitation)), (Id., ¶ 375, For example, IWB appliance 1710 may provide a visual and/or audible notification that includes an invitation to schedule a new electronic meeting. This may include an identification of available meeting times, along with prompts for other information for the electronic meeting, such as a name, participants, agenda (discloses meeting invitation with agenda), content, etc., for the electronic meeting);
and sending, by the calendar application, the meeting invitation and the task invitation to a second computing device associated with the at least one invitee… (Id., ¶ 14, FIG. 2A depicts an example electronic meeting screen displayed by an electronic meeting application at a node), (Id., ¶ 123, For example, electronic meeting application 112 may interact with an electronic meeting manager to perform various functions pertaining to electronic meetings. This may include, for example, scheduling meetings, creating agendas and specifying content to be shared/discussed, inviting participants, etc. (discloses sending a meeting invitation)), (Id., ¶ 195, the electronic meeting application may automatically designate the responsible person determined by meeting intelligence apparatus 102 for the new agenda item and notify the meeting participants via message window 224. An example message is "New agenda item X is missing a responsible person, Alice C. has been automatically designated" (discloses sending a task invitation for completing a task)), (Id., ¶ 413, one or more IWB appliance settings that were used for multiple prior electronic meetings involving IWB appliance 1710 may be used for the new electronic meeting. As another example, recurring date, such as every Friday or the third Wednesday of each month, or participants of the prior electronic meetings may be automatically used for the new electronic meeting … participants that participated in the prior electronic meetings may be presented on display 1740 of IWB appliance 1710, or other calendar/meeting scheduling processes, as suggested participants, along with graphical user interface controls that allow a user to confirm or reject each of the suggested participants (discloses scheduling multiple calendar invites for an invitee)), (Id., ¶ 114, Meeting intelligence apparatus 102 may be replicated over multiple computing devices such that at any point in time, at least one computing device can provide meeting intelligence services).
While suggested in at least Fig. 2A and related text, Nelson does not explicitly disclose …determining, by the calendar application, an amount of time for performing the task, wherein the determination is based on at least one of: historical crowd-source data for performing the task, or116521763.12U.S. Patent Application Serial No. 15/831,255Reply to Office Action of December 15, 2021 historical user-specific data, of the at least one invitee, for performing the task; …and the determined amount of time for performing the task; …for scheduling a first calendar event for completing the task and a second calendar event for attending the meeting, wherein the first calendar event is prior to the second calendar event in a calendar of the at least one invitee.
However, Bezemer discloses …determining, by the calendar application, an amount of time for performing the task, wherein the determination is based on at least one of: historical crowd-source data for performing the task, or116521763.12U.S. Patent Application Serial No. 15/831,255Reply to Office Action of December 15, 2021 historical user-specific data, of the at least one invitee, for performing the task; …and the determined amount of time for performing the task (Bezemer, ¶ 121, the meeting scheduler may learn that a meeting organized by user B with the team Y often lasts for about 30 minutes shorter than scheduled. When user B schedules a meeting with the team Y, the meeting scheduler will automatically deduct 30 minutes from the meeting duration requested by user B, and then find feasible time slots. It will then prompt user B that the feasible time slots are found based on a 30-minute shorter duration because the meetings she scheduled in the past often last 30 minutes shorter than what she scheduled, and suggests she use the recommended meeting duration. Alternatively, the meeting scheduler may automatically book the meeting with the 30-minute shorter duration without asking user B for confirmation).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting, task and invitee elements of Nelson to include the selectable time slots element of Bezemer in the analogous art of resource coordination.
The motivation for doing so would have been to improve the ability to provide “users with a high degree of flexibility in scheduling meetings, while improving the user's ability to more efficiently use resources and facilities” [Bezemer, ¶ 44; Nelson, ¶ 109].
While suggested, the combination of Nelson and Bezemer does not explicitly disclose …for scheduling a first calendar event for completing the task and a second calendar event for attending the meeting, wherein the first calendar event is prior to the second calendar event in a calendar of the at least one invitee.
However, Platt discloses …for scheduling a first calendar event for completing the task and a second calendar event for attending the meeting, wherein the first calendar event is prior to the second calendar event in a calendar of the at least one invitee (Platt, Figure 2, Figure depicts calendar event 212(5) indicating the Brady project task is to be completed prior to the meeting with Brady 212(6)).

    PNG
    media_image2.png
    517
    628
    media_image2.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting, task and invitee elements of Nelson and the selectable time slots element of Bezemer to include the calendar event indication elements of Platt in the analogous art of calendar event scheduling.
The motivation to do so would have been provide an improved system which “offer[s] system users flexibility in how many constraints are selected for a specific declaratively scheduled event. (An example of an interface for selecting constraints is described below in relation to FIG. 6)”, which in turn would improve the ability to provide “users with a high degree of flexibility in scheduling meetings, while improving the user's ability to more efficiently use resources and facilities” [Platt, ¶ 15; Bezemer, ¶ 44; Nelson, ¶ 109].

Regarding claim 2, the combination of Nelson, Bezemer and Platt discloses the system of claim 1.
Bezemer further discloses further comprising: receiving a selection of a time slot of the one or more selectable time slots (Bezemer, ¶ 88, at step 608, the meeting scheduler find all feasible time slots from the range the user chooses at which all participants and required meeting resources are free. The user then reviews the feasible time slots and selects one (step 610)); and scheduling a calendar event for completing the task during the selected time slot in a calendar of the at least one invitee (Id., ¶ 88, Based on the user's selection, the meeting scheduler arranges participants' schedules and reserves meeting resources (step 612) to set up the meeting), (Id., ¶ 89, the calendar window 706 is used to display the date and time of scheduled meetings of the user, and for the user to select a date/time range to set up meetings).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting, task and invitee elements of Nelson to include the selectable time slots element of Bezemer in the analogous art of resource coordination for the same reasons as stated for claim 1.

Regarding claim 3, the combination of Nelson, Bezemer and Platt discloses the system of claim 1.
Nelson further discloses …automatically scheduling a calendar event for completing the task … in a calendar of the at least one invitee (Nelson, ¶ 221, As shall be described in greater detail in FIG. 6C, a notable example of such meeting content metadata is a label that identifies a key meeting point, such as an action item, a task, a deadline, etc.).
Nelson does not explicitly disclose …a time slot of the one or more selectable time slot
Bezemer further discloses …a time slot of the one or more selectable time slot (Bezemer, ¶ 88, the user then reviews the feasible time slots and selects one (step 610). Based on the user's selection, the meeting scheduler arranges participants' schedules and reserves meeting resources (step 612) to set up the meeting. The meeting scheduler may also perform other tasks for setting up the meeting, such as for example, sending out notifications to each participant, scheduling a remote conference session on the conference server and sending the name and password of the remote conference session to the user who creates the meeting and all remote users).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting, task and invitee elements of Nelson to include the selectable time slots element of Bezemer in the analogous art of resource coordination for the same reasons as stated for claim 1.

Regarding claim 4, the combination of Nelson, Bezemer and Platt discloses the system of claim 1.
Nelson further discloses wherein the agenda is received as an input into an agenda field of the meeting invitation, attached to the meeting invitation as a document, or inserted as text into the body of the meeting invitation (Nelson, ¶ 393, for example, some electronic meeting/calendar systems allow content items to be specified when a meeting is created and the corresponding meeting invitations may identify or include the content items, e.g., as attachments, (discloses attaching an agenda to a meeting invitation) and/or include a link to content items), (Id., ¶ 389, Content items may include any type of content that may vary depending upon a particular implementation. Examples of content items include, without limitation, an agenda for the meeting, and/or one or more content items for the meeting, such as presentations, slide shows, electronic documents, video clips, etc.).

Regarding claim 9, the combination of Nelson, Bezemer and Platt discloses the system of claim 1.
Nelson further discloses wherein the task comprises a plurality of sub-blocks of time for performing the task, and wherein the one or more… corresponds to one or more of the sub-blocks of time for performing the task, (Nelson, ¶ 125, Meeting rules may be specified by an organization, e.g., via bylaws, or by entities external to organizations, such as governmental, judicial or law enforcement entities... Another example is a time constraint (minimum or maximum) for discussion of a particular agenda item), (Id., ¶ 237, In the example of FIG. 7B, meeting results screen 710 includes a pie chart 712 that depicts an amount of time spent on each of two agenda items during an electronic meeting. In the present example, pie chart 712, along with the accompanying key, indicates that 25% of the meeting time was spent discussing the first agenda item, "Create schedule by Tuesday" and 75% of the meeting time was spent discussing the second agenda item, "Get feedback from Marketing." Similar approaches may be used for other aspects of an electronic meeting, such as action items, and information may be arranged by subject or topic), (Id., Figure 2E, Figure depicts multiple sub blocks of time for completing the ‘Pluto Project’ task).

    PNG
    media_image3.png
    492
    739
    media_image3.png
    Greyscale

While suggested, Nelson does not explicitly disclose selectable time blocks.
However, Bezemer discloses selectable time blocks (Bezemer, ¶ 88, At step 608, the meeting scheduler find all feasible time slots from the range the user chooses at which all participants and required meeting resources are free (discloses selectable timeslots) The user then reviews the feasible time slots and selects one (step 610)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting, task and invitee elements of Nelson to include the selectable time slots element of Bezemer in the analogous art of resource coordination for the same reasons as stated for claim 1.

Regarding claim 10, the combination of Nelson, Bezemer and Platt discloses the system of claim 1.
Nelson further discloses wherein the task is assigned to a plurality of invitees, wherein the invitee is among the plurality of the one or more invitees, the plurality of invitees each receiving the first calendar event for completing the task (Nelson, ¶ 246, in FIG. 7C, participant analysis report 720 includes aggregate statistics for all participants 724, ranked by participation rate and by action item completion rate. This information may be useful in a wide variety of contexts. For example, aggregate statistics may be useful to meeting organizers when planning meetings, to meeting owners during meetings when, for example, assigning action items, and for performance evaluation purposes (discloses assigning tasks to invitees)), (Id., Figure 7C, Figure depicts assigning action items to invitees, including the invitee),

    PNG
    media_image4.png
    489
    691
    media_image4.png
    Greyscale
 
(Id., ¶ 348, a user may log into Google Calendar using the account created for and assigned to IWB appliance 1710, create a new calendar entry, invite participants, and specify content items for the meeting. Second, a user may schedule a meeting by sending a meeting invitation to the account created for and assigned to IWB appliance 1710. For example, a user may create a new calendar entry and include, as one of the invitees, the email address of the account created for and assigned to IWB appliance 1710, and specify content items for the meeting (discloses invitees receiving calendar items)).

Regarding claim 11, Nelson discloses a computer-implemented method of automatically generating a calendar event for a task, comprising: receiving, by a calendar application of a first computing device over a network connection, a meeting invitation for a meeting, wherein the meeting invitation includes an agenda for the meeting (Nelson, ¶ 117, the meeting data repository stores data pertaining to any number of electronic meetings, and may include data for prior electronic meetings, current electronic meetings, and future electronic meetings. Examples of data for prior, current and future electronic meetings include, without limitation, meeting agendas (discloses agenda), meeting participant information, meeting invitation information (discloses meeting invitation), meeting transcripts, minutes and notes, action items, etc.), (Id., ¶ 120, Network infrastructure 106 may include any number and type of wired or wireless networks, such as local area networks (LANs), wide area networks (WANs), the Internet, etc.), (Id., ¶ 143, According to one embodiment, the availability of a suggested participant may be determined, e.g., via a participant's calendar, and indicated via participant selection screen 260), (Id., ¶ 114, meeting intelligence apparatus 102 is implemented by one or more computing devices configured with artificial intelligence. The one or more computing devices (discloses computing devices) may be special-purpose computing devices dedicated to providing artificial intelligence to electronic meetings, or generic computing devices executing one or more artificial intelligence services, such as artificial intelligence service 110 (FIG. 1A), which provide artificial intelligence to electronic meetings), (Id., ¶ 14, FIG. 2A depicts an example electronic meeting screen displayed by an electronic meeting application at a node);
 identifying, by the calendar application, a task assigned to an invitee of the meeting based on the meeting invitation, the task being indicated by a tag symbol associated with the invitee, wherein the agenda specifies a deadline for completing the task prior to and in furtherance of the meeting (Id., ¶ 221, As shall be described in greater detail in FIG. 6C, a notable example of such meeting content metadata is a label that identifies a key meeting point, such as an action item, a task, a deadline, etc.), (Id., ¶ 9, A determination is made, based upon meeting information and a current time (discloses based on the meeting invitation), whether an electronic meeting involving the IWB appliance is scheduled at or around the current time), (Id., ¶ 192, For example, a requirement may exist that all new agenda items, or agenda items of this type, have an assigned responsible person. Alternatively, this may be determined based upon information specified for agenda items for the same electronic meeting or other electronic meetings), (Id., ¶ 14, FIG. 2A depicts an example electronic meeting screen displayed by an electronic meeting application at a node), (Id., ¶ 192, For example, a requirement may exist that all new agenda items, or agenda items of this type, have an assigned responsible person (discloses task assigned to an invitee)), (Id., ¶ 115, Meeting intelligence apparatus 102 may access meeting content data as if it were a node associated with a participant in an electronic meeting. Thus, meeting intelligence apparatus 102 may access any meeting content data that is transmitted from any of the one or more nodes 104A-N involved in an electronic meeting… meeting intelligence apparatus 102, either alone or in combination with one or more electronic meeting applications, performs any of a number of automated tasks, including performing one or more actions with respect to an electronic meeting, such as creating an electronic meeting… creating actions items, etc., (discloses electronically linking a task with an invitee based on a node/tag)), (Id., ¶ 221, As shall be described in greater detail in FIG. 6C, a notable example of such meeting content metadata is a label that identifies a key meeting point, such as an action item, a task, a deadline, etc.);
scanning, by the calendar application, a calendar of the invitee to identify one or more time slots that are available for scheduling the task, the one or more time slots being identified based on the determined amount of time for completing the task and the deadline for completing the task and the deadline for completing the task (Id., ¶ 143, According to one embodiment, the availability of a suggested participant may be determined, e.g., via a participant's calendar, and indicated via participant selection screen 260), (Id., ¶ 177, a visual indication may be provided on participant selection screen 260 to indicate that a particular participant is not available at the scheduled date and time for an electronic meeting. This allows the meeting organizer to consider re-scheduling an electronic meeting for a meeting participant whose participation is considered to be important), (Id., ¶ 137, electronic meeting rules 244 and agenda 246 may be generated with the assistance of artificial intelligence provided by meeting intelligence apparatus 102. In the example depicted in FIG. 2F, electronic meeting rules 244 are defined by a particular meeting rules template, namely, the Engineering--Code Review meeting rules template depicted in FIG. 2B. This meeting rules template specifies a maximum number of 10 participants, that the meeting must include a designated decision maker, a maximum of 20 minutes may be spent on each topic (discloses time frame based on determination of time to complete a task), and no meeting minutes are required), (Id., ¶ 221, As shall be described in greater detail in FIG. 6C, a notable example of such meeting content metadata is a label that identifies a key meeting point, such as an action item, a task, a deadline, etc.), (Id., ¶ 125, another example is a time constraint (minimum or maximum) for discussion of a particular agenda item (discloses task associated with a deadline));
generating, by the calendar application, a task invitation for the invitee to complete the task, the task invitation including the one or more time slots (Id., ¶ 195, the electronic meeting application may automatically designate the responsible person determined by meeting intelligence apparatus 102 for the new agenda item and notify the meeting participants via message window 224. An example message is "New agenda item X is missing a responsible person, Alice C. has been automatically designated" (discloses invitation to complete a task)), (Id., ¶ 375, A calendar may be displayed on display 1740 showing the scheduled meetings for a specified period of time, e.g., the current day, week, month, etc. Then, in step 1814, an offer to schedule a new electronic meeting is optionally made. For example, IWB appliance 1710 may provide a visual and/or audible notification that includes an invitation to schedule a new electronic meeting. This may include an identification of available meeting times, along with prompts for other information for the electronic meeting, such as a name, participants, agenda, content, etc., for the electronic meeting);
While suggested in at least Fig. 2A and related text, Nelson does not explicitly disclose … determining, by the calendar application, an amount of time for performing the task, wherein the determination is based on past work habits of the invitee for performing the task; receiving, from a second computing device associated with the invitee and over the network connection, a selection of a time slot of the one or more time slots; and based on receiving the selection of the time slot from the second computing device, automatically adding a calendar event to the calendar of the invitee, the calendar event indicating that the task is to be completed prior to the meeting.
However, Bezemer discloses … determining, by the calendar application, an amount of time for performing the task, wherein the determination is based on past work habits of the invitee for performing the task; (Bezemer, ¶ 121, the meeting scheduler may learn that a meeting organized by user B with the team Y often lasts for about 30 minutes shorter than scheduled. When user B schedules a meeting with the team Y, the meeting scheduler will automatically deduct 30 minutes from the meeting duration requested by user B, and then find feasible time slots. It will then prompt user B that the feasible time slots are found based on a 30-minute shorter duration because the meetings she scheduled in the past often last 30 minutes shorter than what she scheduled, and suggests she use the recommended meeting duration. Alternatively, the meeting scheduler may automatically book the meeting with the 30-minute shorter duration without asking user B for confirmation);
receiving, from a second computing device associated with the invitee and over the network connection, a selection of a time slot of the one or more time slots; (Id., ¶ 88, at step 608, the meeting scheduler find all feasible time slots from the range the user chooses at which all participants and required meeting resources are free. The user then reviews the feasible time slots and selects one (step 610)), (Id., ¶ 140, The computer readable program code can also be distributed over a network including coupled computer systems so that the computer readable program code is stored and executed in a distributed fashion), (Id., ¶ 140, The method described above for scheduling a meeting in an organization environment may be embodied in a software application comprising computer executable instructions executed by computer servers, personal computers, PDA's and/or other suitable information computing devices (discloses computing devices));
and based on receiving the selection of the time slot from the second computing device, automatically adding a calendar event to the calendar of the invitee… (Id., ¶ 88, Based on the user's selection, the meeting scheduler arranges participants' schedules and reserves meeting resources (step 612) to set up the meeting), (Id., ¶ 89, the calendar window 706 is used to display the date and time of scheduled meetings of the user, and for the user to select a date/time range to set up meetings), (Id., ¶ 140, The method described above for scheduling a meeting in an organization environment may be embodied in a software application comprising computer executable instructions executed by computer servers, personal computers, PDA's and/or other suitable information computing devices (discloses computing devices)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting, task and invitee elements of Nelson to include the selectable time slots element of Bezemer in the analogous art of resource coordination for the same reasons as stated for claim 1.
While suggested, the combination of Nelson and Bezemer does not explicitly disclose …the calendar event indicating that the task is to be completed prior to the meeting.
However, Platt discloses …the calendar event indicating that the task is to be completed prior to the meeting (Platt, Fig. 2, Figure depicts calendar event 212(5) indicating the Brady project task is to be completed prior to the meeting with Brady 212(6)). 

    PNG
    media_image2.png
    517
    628
    media_image2.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting, task and invitee elements of Nelson and the selectable time slots element of Bezemer to include the calendar event indication elements of Platt in the analogous art of calendar event scheduling for the same reasons as stated for claim 1.




Regarding claim 13, the combination of Nelson, Bezemer and Platt discloses the method of claim 11.
Nelson further discloses further comprising scanning the agenda for the task assigned to the invitee (Nelson, ¶ 379, availability of sensor data to IWB appliances as previously described herein allows IWB appliances to provide other services including attendance tracking, presentation of content, meeting services, and agenda extraction), (Id., ¶ 287, when the text or audio data corresponds to an electronic meeting, translation/transcription manager 1140 may determine the value for various factors by examining data for the electronic meeting, such as an agenda, meeting notes/minutes, participant information, etc.), (Id., ¶ 190, the user may specify, for example, by speaking, writing, etc., attributes of a new agenda item, such as name, date, responsible person, etc.).

Regarding claim 16, this claim recites limitations similar to claim 9, and is rejected for the same reasons as stated above.

Regarding claim 17, Nelson discloses a computer-implemented method of automatically generating a calendar event for a task, comprising: receiving, by a calendar application of a first computing device, a meeting invitation for a meeting, wherein the meeting invitation includes an agenda for the meeting (Nelson, ¶ 117, the meeting data repository stores data pertaining to any number of electronic meetings, and may include data for prior electronic meetings, current electronic meetings, and future electronic meetings. Examples of data for prior, current and future electronic meetings include, without limitation, meeting agendas (discloses agenda), meeting participant information, meeting invitation information (discloses meeting invitation), meeting transcripts, minutes and notes, action items, etc.), (Id., ¶ 120, Network infrastructure 106 may include any number and type of wired or wireless networks, such as local area networks (LANs), wide area networks (WANs), the Internet, etc.), (Id., ¶ 143, According to one embodiment, the availability of a suggested participant may be determined, e.g., via a participant's calendar, and indicated via participant selection screen 260), (Id., ¶ 114, meeting intelligence apparatus 102 is implemented by one or more computing devices configured with artificial intelligence. The one or more computing devices (discloses computing devices) may be special-purpose computing devices dedicated to providing artificial intelligence to electronic meetings, or generic computing devices executing one or more artificial intelligence services, such as artificial intelligence service 110 (FIG. 1A), which provide artificial intelligence to electronic meetings), (Id., ¶ 14, FIG. 2A depicts an example electronic meeting screen displayed by an electronic meeting application at a node);
identifying, by the calendar application, a task assigned to an invitee based on the meeting invitation, the task being indicated by a tag symbol associated with the invitee, wherein the agenda specifies a deadline for completing the task prior to and in furtherance of the meeting (Id., ¶ 221, As shall be described in greater detail in FIG. 6C, a notable example of such meeting content metadata is a label that identifies a key meeting point, such as an action item, a task, a deadline, etc.), (Id., ¶ 9, A determination is made, based upon meeting information and a current time (discloses based on the meeting invitation), whether an electronic meeting involving the IWB appliance is scheduled at or around the current time), (Id., ¶ 192, For example, a requirement may exist that all new agenda items, or agenda items of this type, have an assigned responsible person. Alternatively, this may be determined based upon information specified for agenda items for the same electronic meeting or other electronic meetings), (Id., ¶ 14, FIG. 2A depicts an example electronic meeting screen displayed by an electronic meeting application at a node), (Id., ¶ 192, For example, a requirement may exist that all new agenda items, or agenda items of this type, have an assigned responsible person (discloses task assigned to an invitee)), (Id., ¶ 115, Meeting intelligence apparatus 102 may access meeting content data as if it were a node associated with a participant in an electronic meeting. Thus, meeting intelligence apparatus 102 may access any meeting content data that is transmitted from any of the one or more nodes 104A-N involved in an electronic meeting… meeting intelligence apparatus 102, either alone or in combination with one or more electronic meeting applications, performs any of a number of automated tasks, including performing one or more actions with respect to an electronic meeting, such as creating an electronic meeting… creating actions items, etc., (discloses electronically linking a task with an invitee based on a node/tag)), (Id., ¶ 221, As shall be described in greater detail in FIG. 6C, a notable example of such meeting content metadata is a label that identifies a key meeting point, such as an action item, a task, a deadline, etc.);
scanning, by the calendar application, a calendar of the invitee to identify one or more time slots that are available for scheduling the task, the one or more time slots being identified based on the determined amount of time for completing the task and the deadline for completing the task and the deadline for completing the task (Id., ¶ 143, According to one embodiment, the availability of a suggested participant may be determined, e.g., via a participant's calendar, and indicated via participant selection screen 260), (Id., ¶ 177, a visual indication may be provided on participant selection screen 260 to indicate that a particular participant is not available at the scheduled date and time for an electronic meeting. This allows the meeting organizer to consider re-scheduling an electronic meeting for a meeting participant whose participation is considered to be important), (Id., ¶ 137, electronic meeting rules 244 and agenda 246 may be generated with the assistance of artificial intelligence provided by meeting intelligence apparatus 102. In the example depicted in FIG. 2F, electronic meeting rules 244 are defined by a particular meeting rules template, namely, the Engineering--Code Review meeting rules template depicted in FIG. 2B. This meeting rules template specifies a maximum number of 10 participants, that the meeting must include a designated decision maker, a maximum of 20 minutes may be spent on each topic (discloses time frame based on determination of time to complete a task), and no meeting minutes are required), (Id., ¶ 221, As shall be described in greater detail in FIG. 6C, a notable example of such meeting content metadata is a label that identifies a key meeting point, such as an action item, a task, a deadline, etc.), (Id., ¶ 125, another example is a time constraint (minimum or maximum) for discussion of a particular agenda item (discloses task associated with a deadline));
generating, by the calendar application, a task invitation for the invitee to complete the task, the task invitation including the one or more time slots (Id., ¶ 14, FIG. 2A depicts an example electronic meeting screen displayed by an electronic meeting application at a node), (Id., ¶ 195, the electronic meeting application may automatically designate the responsible person determined by meeting intelligence apparatus 102 for the new agenda item and notify the meeting participants via message window 224. An example message is "New agenda item X is missing a responsible person, Alice C. has been automatically designated" (discloses invitation to complete a task)), (Id., ¶ 375, A calendar may be displayed on display 1740 showing the scheduled meetings for a specified period of time, e.g., the current day, week, month, etc. Then, in step 1814, an offer to schedule a new electronic meeting is optionally made. For example, IWB appliance 1710 may provide a visual and/or audible notification that includes an invitation to schedule a new electronic meeting. This may include an identification of available meeting times, along with prompts for other information for the electronic meeting, such as a name, participants, agenda, content, etc., for the electronic meeting);
While suggested in at least Fig. 2A and related text, Nelson does not explicitly disclose …determining, by the calendar application, an amount of time for performing the task, wherein the determination is based on at least one of: historical crowd-source data for performing the task, or116521763.12U.S. Patent Application Serial No. 15/831,255Reply to Office Action of December 15, 2021 historical user-specific data, of the at least one invitee, for performing the task; receiving, from a second computing device associated with the invitee, a selection of a time slot of the one or more time slots; and automatically adding a calendar event to the calendar of the invitee during the time slot, the calendar event indicating that the task is to be completed by the deadline.
However, Bezemer discloses …determining, by the calendar application, an amount of time for performing the task, wherein the determination is based on at least one of: historical crowd-source data for performing the task, or116521763.12U.S. Patent Application Serial No. 15/831,255Reply to Office Action of December 15, 2021 historical user-specific data, of the at least one invitee, for performing the task; (Bezemer, ¶ 121, the meeting scheduler may learn that a meeting organized by user B with the team Y often lasts for about 30 minutes shorter than scheduled. When user B schedules a meeting with the team Y, the meeting scheduler will automatically deduct 30 minutes from the meeting duration requested by user B, and then find feasible time slots. It will then prompt user B that the feasible time slots are found based on a 30-minute shorter duration because the meetings she scheduled in the past often last 30 minutes shorter than what she scheduled, and suggests she use the recommended meeting duration. Alternatively, the meeting scheduler may automatically book the meeting with the 30-minute shorter duration without asking user B for confirmation);
receiving, from a second computing device associated with the invitee, a selection of a time slot of the one or more time slots (Id., ¶ 88, at step 608, the meeting scheduler find all feasible time slots from the range the user chooses at which all participants and required meeting resources are free. The user then reviews the feasible time slots and selects one (step 610)), (Id., ¶ 140, The computer readable program code can also be distributed over a network including coupled computer systems so that the computer readable program code is stored and executed in a distributed fashion), (Id., ¶ 140, The method described above for scheduling a meeting in an organization environment may be embodied in a software application comprising computer executable instructions executed by computer servers, personal computers, PDA's and/or other suitable information computing devices (discloses computing devices));
and automatically adding a calendar event to the calendar of the invitee during the time slot… (Id., ¶ 88, Based on the user's selection, the meeting scheduler arranges participants' schedules and reserves meeting resources (step 612) to set up the meeting), (Id., ¶ 89, the calendar window 706 is used to display the date and time of scheduled meetings of the user, and for the user to select a date/time range to set up meetings), (Id., ¶ 140, The method described above for scheduling a meeting in an organization environment may be embodied in a software application comprising computer executable instructions executed by computer servers, personal computers, PDA's and/or other suitable information computing devices (discloses computing devices)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting, task and invitee elements of Nelson to include the selectable time slots element of Bezemer in the analogous art of resource coordination for the same reasons as stated for claim 1.
While suggested, the combination of Nelson and Bezemer does not explicitly disclose …the calendar event indicating that the task is to be completed by the deadline.
However, Platt discloses …the calendar event indicating that the task is to be completed prior to the meeting (Platt, Fig. 2, Figure depicts calendar event 212(5) indicating the Brady project task is to be completed prior to the meeting (i.e. deadline) with Brady 212(6)). 

    PNG
    media_image2.png
    517
    628
    media_image2.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting, task and invitee elements of Nelson and the selectable time slots element of Bezemer to include the calendar event indication elements of Platt in the analogous art of calendar event scheduling for the same reasons as stated for claim 1.

Regarding claim 19, the combination of Nelson, Bezemer and Platt discloses the method of claim 17.
Nelson further discloses wherein electronically linking the invitee with the task automatically assigns the task to the invitee (Nelson, ¶ 194, the responsible person designated for the other agenda item that is most similar to the new agenda item is identified and provided to the electronic meeting application. In the present example, "Alice C." is the responsible person for the other agenda item that is most similar to the new agenda item), (Id., ¶ 115, Meeting intelligence apparatus 102 may access meeting content data as if it were a node associated with a participant in an electronic meeting. Thus, meeting intelligence apparatus 102 may access any meeting content data that is transmitted from any of the one or more nodes 104A-N involved in an electronic meeting… meeting intelligence apparatus 102, either alone or in combination with one or more electronic meeting applications, performs any of a number of automated tasks, including performing one or more actions with respect to an electronic meeting, such as creating an electronic meeting… creating actions items, etc., (discloses electronically linking a task with an invitee based on a node/tag)).

Regarding claim 25, the combination of Nelson, Bezemer and Platt discloses the system of claim 1.
While suggested in at least Fig. 2A and related text, Nelson does not explicitly disclose … wherein determining the amount of time for performing the task comprises programmatically evaluating a calendar of the one or more invitees to determine an amount of time previously used by the one or more invitees to complete the task or a similar task
However, Bezemer discloses …wherein determining the amount of time for performing the task comprises programmatically evaluating a calendar of the one or more invitees to determine an amount of time previously used by the one or more invitees to complete the task or a similar task (Bezemer, ¶ 121, the meeting scheduler may learn that a meeting organized by user B with the team Y often lasts for about 30 minutes shorter than scheduled. When user B schedules a meeting with the team Y, the meeting scheduler will automatically deduct 30 minutes from the meeting duration requested by user B, and then find feasible time slots. It will then prompt user B that the feasible time slots are found based on a 30-minute shorter duration because the meetings she scheduled in the past often last 30 minutes shorter than what she scheduled, and suggests she use the recommended meeting duration. Alternatively, the meeting scheduler may automatically book the meeting with the 30-minute shorter duration without asking user B for confirmation).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting, task and invitee elements of Nelson to include the time determination element of Bezemer in the analogous art of resource coordination for the same reasons as stated for claim 1.

Regarding claim 26, the combination of Nelson, Bezemer and Platt discloses the system of claim 1.
Nelson further discloses …wherein receiving the indication to create a meeting with the one or more invitees comprises: receiving the indication via a user interface of the calendar application, the user interface including an agenda tab for listing task items associated with the meeting (Id., ¶ 146, According to one embodiment, meeting intelligence apparatus 102 detects, during an electronic meeting, one or more cues that indicate that a new meeting should be created (discloses receiving an indication to create a meeting) For example, meeting intelligence apparatus 102 may detect, in meeting content data, an explicit command, such as a natural language request, from a meeting participant to create a new meeting), (Id., ¶ 91, The Board of Directors meeting rules template specifies rules that must be satisfied before, during, and after Board of Directors meetings. These rules specify that a Board of Directors meeting may have a maximum number of 10 meeting participants, a minimum number of four board members are required (discloses at least one invitee), (Id., ¶ 14, FIG. 2A depicts an example electronic meeting screen displayed by an electronic meeting application at a node), (Id., ¶ 114, Meeting intelligence apparatus 102 may be replicated over multiple computing devices such that at any point in time, at least one computing device can provide meeting intelligence services), (Id., Figs. 2D & 2I, figures depict agenda tabs 218, 250, 252, 254 and 256)

    PNG
    media_image5.png
    379
    542
    media_image5.png
    Greyscale

and tagging the at least one invitee with the tag symbol in the agenda tab to electronically link the at least one invitee to the task (Id., ¶ 115, Meeting intelligence apparatus 102 may access meeting content data as if it were a node associated with a participant in an electronic meeting. Thus, meeting intelligence apparatus 102 may access any meeting content data that is transmitted from any of the one or more nodes 104A-N involved in an electronic meeting… meeting intelligence apparatus 102, either alone or in combination with one or more electronic meeting applications, performs any of a number of automated tasks, including performing one or more actions with respect to an electronic meeting, such as creating an electronic meeting… creating actions items, etc., (discloses electronically linking a task with an invitee based on a node/tag)).

Regarding claim 29, the combination of Nelson, Bezemer and Platt discloses the system of claim 26.
Nelson further discloses …wherein the user interface further includes a meeting invite tab for selecting invitees, the meeting invite tab and the agenda tab being displayed side- by-side in the user interface (Nelson, ¶ 14, FIG. 2A depicts an example electronic meeting screen displayed by an electronic meeting application at a node), (Id., ¶ 114, Meeting intelligence apparatus 102 may be replicated over multiple computing devices such that at any point in time, at least one computing device can provide meeting intelligence services), (Id., ¶ 166, Returning to FIG. 2E, new meeting portion 234 includes a Meeting Participants control 238 that allows a user to select participants for a new electronic meeting.), (Id., Figs. 2E, figure depicts agenda tab 236 and meeting participant tab 238 side-by-side).

    PNG
    media_image6.png
    375
    566
    media_image6.png
    Greyscale





Claims 7, 15, 20-21 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Bezemer and Platt, and further in view of Dorsey (Twitter ‘@mention’ on December 4th, 2013) [hereinafter Dorsey].

Regarding claim 7, the combination of Nelson, Bezemer and Platt discloses the system of claim 1.
Nelson further discloses …for the at least one invitee (Nelson, ¶ 91, The Board of Directors meeting rules template specifies rules that must be satisfied before, during, and after Board of Directors meetings. These rules specify that a Board of Directors meeting may have a maximum number of 10 meeting participants, a minimum number of four board members are required (discloses at least one invitee).
The combination of Nelson and Bezemer does not explicitly disclose wherein the tag includes a prefix character followed by an identifier….
However, Dorsey discloses wherein the tag includes a prefix character followed by an identifier for …. (Dorsey,
    PNG
    media_image7.png
    651
    1103
    media_image7.png
    Greyscale
(Figure discloses an “@” prefix character followed by an identifier of “ChefMikeAnthony”)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting, task and invitee elements of Nelson and the selectable time slots element of Bezemer to include the prefix element of Dorsey in the analogous art of tagging communications. 
The motivation for doing so would have been to improve the visibility of a task or mention, as demonstrated by Dorsey. Nelson describes that “a user may schedule a meeting by sending a meeting invitation to the account created for and assigned to IWB appliance 1710. For example, a user may create a new calendar entry and include, as one of the invitees, the email address of the account created for and assigned to IWB appliance 1710, and specify content items for the meeting” (Nelson, ¶ 348) and further states that “the electronic meeting system sends an invitation to User B, User C, and IWB appliance 1710, for example, via email” (Nelson, ¶ 394). As such, Dorsey improves upon the email communication described in Nelson, Bezemer and Platt by using the prefix-character tagging technique to communicate to an individual. 

Regarding Claims 15 and 20, these claim recites limitations substantially similar to those in claim 7, and are rejected for the same reasons as stated above.

Regarding claim 21, the combination of Nelson, Bezemer and Platt discloses the method of claim 20.
The combination of Nelson, Bezemer and Platt does not explicitly disclose …wherein the tag symbol is an "@" symbol.
However, Dorsey discloses …wherein the tag symbol is an "@" symbol. (Dorsey,
    PNG
    media_image7.png
    651
    1103
    media_image7.png
    Greyscale
(Figure discloses an “@” symbol).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting, task and invitee elements of Nelson and the selectable time slots element of Bezemer to include the prefix element of Dorsey in the analogous art of tagging communications for the same reasons as stated for claim 7.

Regarding claim 27, the combination of Nelson, Bezemer and Platt discloses the system of claim 26.
Through KSR Rationale C (See MPEP 2141(III)(C)), the combination of Nelson and Dorsey discloses …wherein the agenda tab comprises an @mention identifying the invitee and the task assigned to the invitee.
First, Nelson discloses an agenda tab which identifies invitees and tasks assigned to the invitees (Nelson, Fig. 2I, figure depicts an agenda tab which identifies invitees and tasks assigned to the invitees)

    PNG
    media_image8.png
    392
    589
    media_image8.png
    Greyscale

Further, Dorsey discloses an @mention to mention specific individuals (See Dorsey as applied to claim 7, above).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized an agenda tab on a user interface to identify an invitee of a meeting, as well as a task assigned to that invitee by using an @mention. As in Dorsery, it is within the capabilities of one of ordinary skill in the art to tag an individual with an @mention on an agenda interface such as the one disclosed by Nelson, with the predicted result of accurately transmitting identification and task assignment information as needed in Nelson, and with the benefit of providing an improved user experience. Thus, through KSR Rationale C, the combination of Nelson and Dorsey discloses claim 27. 

Regarding claim 28, the combination of Nelson, Bezemer, Platt and Dorsey discloses the system of claim 27.
Through KSR Rationale C (See MPEP 2141(III)(C)), the combination of Nelson and Dorsey discloses …wherein the calendar application automatically sends the task invitation to complete the task to the second computing device based on the @mention for the invitee.
First, Bezemer discloses automatically sending task invitations to complete tasks (Bezemer, ¶ 88, Based on the user's selection, the meeting scheduler arranges participants' schedules and reserves meeting resources (step 612) to set up the meeting), (Id., ¶ 89, the calendar window 706 is used to display the date and time of scheduled meetings of the user, and for the user to select a date/time range to set up meetings), (Id., ¶ 140, The method described above for scheduling a meeting in an organization environment may be embodied in a software application comprising computer executable instructions executed by computer servers, personal computers, PDA's and/or other suitable information computing devices (discloses computing devices)).
Further, Dorsey discloses an @mention to mention specific individuals (See Dorsey as applied to claim 7, above).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have automatically scheduled tasks to an invitee of a meeting through use of an @mention. As in Dorsery, it is within the capabilities of one of ordinary skill in the art to tag an individual with an @mention through a calendar, meeting and scheduling interface such as the one disclosed by Bezemer, with the predicted result of accurately transmitting identification and task assignment information as needed in Bezemer, and with the benefit of providing an improved user experience. Thus, through KSR Rationale C, the combination of Bezemer and Dorsey discloses claim 27. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Balwani et al, U.S. Publication No. 2016/0253464 discloses appointment scheduling and check in.
Motoyama, U.S. Publication No. 2013/0060593 discloses a meeting planner.
Nelson et al., U.S. Publication No. 2018/0101824 discloses real-time (intra-meeting) processing using artificial intelligence. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D BOLEN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624